Citation Nr: 0820581	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  00-22 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include schizophrenia and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from November 10, 1999, to 
November 24, 1999.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision that 
denied service connection for schizophrenia, claimed as 
depression.  The veteran timely appealed.

In January 2003, the Board undertook additional development 
of the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2003).  Subsequently, the provisions of 38 C.F.R. § 19.9 
were invalidated.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in 
September 2003, the Board remanded the matter to the RO or 
VA's Appeals Management Center (AMC) for initial 
consideration of the recently developed evidence and further 
action.   

In November 2004 and in August 2007, the Board again remanded 
the matter for additional development.

Consistent with the veteran's assertions and the record, the 
Board has recharacterized the appeal as encompassing the 
issue on the title page.


FINDING OF FACT

The veteran currently has schizophrenia and depression and 
there is not clear and unmistakable evidence that 
schizophrenia and depression pre-existed service and were not 
aggravated therein.




CONCLUSION OF LAW

Schizophrenia and depression were incurred in service.  38 
U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the RO has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
As will be discussed below, the Board finds that service 
connection for a schizophrenia and depression are warranted; 
therefore, a full discussion of whether VA met these duties 
is not needed.  The Board does note, however, that the 
veteran was notified of the way initial disability ratings 
and effective dates are established in correspondence dated 
August 2007.  

The veteran contends that his current psychiatric disability, 
to include schizophrenia and depression, is the result of 
aggravation of a preexisting disease or disability in 
service.

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§ 1110.

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111.  The presumption is 
rebutted where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  "[T]he 
Government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness . . ."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see 
VAOPGCPREC 3-2003 (July 16, 2003) (cited at 69 Fed. Reg. 
25,178 (May 5, 2004)).

The Board notes that the veteran's service medical records do 
not include an entrance examination.  The veteran's 
statements, his in-service clinical evaluations during basic 
training, findings of an entrance physical standards board in 
November 1999 suggesting a diagnosis of schizophrenia (versus 
schizoaffective disorder versus bipolar disorder with 
psychotic features (provisional)); all suggest that the 
veteran's disability had pre-existed service.  

Additional medical records in the claims file reveal that the 
veteran had been treated for mood swings and delusional 
thinking in November 1996, and that he began going to a 
mental health center in 1995 due to both auditory and visual 
hallucinations.  Records received from the Social Security 
Administration include a primary diagnosis of schizophrenic, 
paranoid and other functional psychotic disorders; and 
indicate that the veteran's disability began in 1995.  The 
veteran also reported suffering from depression since 1997.  
An admission record to a non-VA hospital in August 1997 
reveals a primary diagnosis of suicide gesture, and a 
secondary diagnosis of schizophrenia.  

While the evidence clearly shows that schizophrenia existed 
prior to service, to rebut the presumption of soundness, it 
must be shown by clear and unmistakable evidence that the 
veteran's psychiatric disability was not aggravated during 
service.

A review of the claims file reflects that the veteran 
presented during his initial week of basic training with a 
complaint that he needed to be on his medication.  He 
reported a chronic history of problems with recurrent 
depression and a thought disorder, as well as past suicide 
attempts.  The veteran reported that he started to hear some 
noncommand auditory hallucinations over the last three days 
since being off of his medications.  The examiner noted that 
it was best to hospitalize the veteran because of the large 
amount of significant medications to be restarted, and from 
the lack of past experience in treating the veteran.  The 
veteran subsequently was relieved of all basic training 
duties pending medical separation.  He continued treatment 
and individual therapy during his first post-service year.

The veteran underwent a VA examination in March 2004 for 
purposes of determining whether a worsening of his 
psychiatric disability, to include schizophrenia and 
depression, occurred during active service or during the 
first post-service year.  The veteran reported a long 
psychiatric history that predated military experiences.  The 
examiner diagnosed schizoaffective disorder, bipolar type, 
and opined that it was at least as likely as not that the 
veteran's psychiatric illness was aggravated during his 
military experience.  No rationale was provided at that time.

In August 2006, the same VA examiner explained that the 
veteran did not finish basic training and was unable to adapt 
to military life; and that the veteran had problems with his 
emotional mental health that predated his military 
experience, as well documented in the records.  The examiner 
indicated that the veteran had heard voices consistently both 
before and after his military service.  The examiner 
concluded that the stressors of basic training perhaps 
aggravated some of his symptoms that caused him not to be 
able to complete basic training; and that the veteran 
probably was not a good candidate for military service in the 
first place.

In December 2006, another VA physician reviewed the veteran's 
claims file and medical records.  The physician noted the 
veteran's long history of schizoaffective disorder, with 
treatment dating back to at least 1996.  The physician opined 
that the veteran's schizoaffective disorder was less likely 
as not caused by, a result of, or aggravated by the veteran's 
military service.  Specifically, the physician noted that the 
veteran ceased taking his antipsychotic medications when he 
began basic training, and that the veteran experienced an 
increase in auditory hallucinations.  The veteran was placed 
in the inpatient psychiatry ward after only two days of basic 
training, suggesting that his symptoms were exacerbated due 
to the fact that he no longer was taking his antipsychotic 
medications.  Once his medications were resumed, the 
veteran's symptoms improved.  The physician concluded that 
the veteran's schizoaffective disorder returned to baseline 
levels once his medications were resumed.

While the latter opinion is more persuasive and gives a more 
reasoned discussion for the findings, both opinions were 
given by psychiatrists.  With the differing opinions, it 
cannot be said that the schizophrenia clearly and 
unmistakably did not increase in severity in service.  Even 
the opinion that indicated that the veteran returned to 
baseline after treatment, indicated that it was only less 
likely that the disability was not aggravated in service.  
This does not reach the standard of clear and unmistakable 
evidence even if the favorable opinion is discounted.  Under 
the circumstances, the Board finds that the presumption of 
soundness has not been rebutted and that schizophrenia had 
its onset in service.    


ORDER

Service connection for schizophrenia and depression is 
granted.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


